Winslow, C. J.
It is held in this case that the judgment was right because (1) the words alleged do not in their natural and ordinary meaning charge a criminal offense but merely slovenly or imperfect bookkeeping; (2) if it be held that they are defamatory in their nature and hence slanderous because special damage is alleged (Servatius v. Pichel, 34 Wis. 292), the answer is that loss of customers by a blacksmith cannot be held to be the natural or proximate result of a charge of bad bookkeeping.
By the Court. — Judgment affirmed.
SlEBECKER, J., dissents.